Name: Commission Regulation (EC) No 655/2004 of 7 April 2004 amending Regulation (EC) No 466/2001 as regards nitrate in foods for infants and young children (Text with EEA relevance)
 Type: Regulation
 Subject Matter: chemistry;  foodstuff;  health
 Date Published: nan

 Avis juridique important|32004R0655Commission Regulation (EC) No 655/2004 of 7 April 2004 amending Regulation (EC) No 466/2001 as regards nitrate in foods for infants and young children (Text with EEA relevance) Official Journal L 104 , 08/04/2004 P. 0048 - 0049Commission Regulation (EC) No 655/2004of 7 April 2004amending Regulation (EC) No 466/2001 as regards nitrate in foods for infants and young children(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food(1), and in particular Article 2(3) thereof,After consulting the Scientific Committee on Food,Whereas:(1) Commission Regulation (EC) No 466/2001(2) sets maximum levels for certain contaminants in foodstuffs, including foods intended for infants and young children covered by Commission Directive 96/5/EC of 16 February 1996 on processed cereal-based foods and baby foods for infants and young children(3).(2) According to Regulation (EC) No 466/2001 specific maximum levels of contaminants for food intended for infants and young children should be established by 5 April 2004.(3) Maximum levels for nitrate are set for certain vegetables in Regulation (EC) No 466/2001 as amended by Regulation (EC) No 563/2002(4) in response to the opinion of the Scientific Committee on Food of 1995. In order to protect public health, in particular in view of the possible association with the formation of carcinogenic substances such as nitrosamines, the level of nitrate should be reduced to as low as reasonably achievable(4) It is appropriate for the health protection of infants and young children, a vulnerable population group, to establish a low maximum level, which is achievable through a strict selection of the raw materials used for the manufacturing of processed cereal-based foods and baby foods.(5) Commission Directive 2002/63/EC(5) establishes Community methods of sampling for the official control of pesticide residues in and on products of plant and animal origin and repeals Directive 79/700/EEC(6). The provisions of the Directive are appropriate for sampling for official control of nitrate.(6) Regulation (EC) No 466/2001 should be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Annex I of Regulation (EC) No 466/2001 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union.It shall apply from 1 October 2004.This Regulation shall not apply to products which were placed on the market before 1 October 2004 in conformity with the provisions applicable. The burden of proving when the products were placed on the market shall be borne by the food business operator.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 37, 13.2.1993, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1)(2) OJ L 77, 16.3.2001, p. 1. Regulation as last amended by Regulation (EC) No 455/2004 (OJ L 74, 12.3.2004, p. 11).(3) OJ L 49, 28.2.1996, p. 17. Directive as last amended by Directive 2003/13/EC (OJ L 41, 14.12.2003, p. 33).(4) OJ L 86, 3.4.2002, p. 5.(5) OJ L 187, 16.7.2002, p. 30.(6) OJ L 207, 15.8.1979, p. 26.ANNEXIn Section 1., Nitrates, of Annex I the following point 1.5 is added:">TABLE>"